Citation Nr: 0710204	
Decision Date: 04/09/07    Archive Date: 04/16/07

DOCKET NO.  93-10 745	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a respiratory 
disorder.

2.  Entitlement to service connection for an innocently 
acquired psychiatric disorder, to include a psychological 
disorder manifested by breathing difficulties.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

G. Jackson, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1965 to 
December 1967 and had additional service in the Army National 
Guard from August 1984 to May 1991, including a period of 
active duty training from November 17, 1990 to March 19, 
1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1992 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Chicago, Illinois.  Subsequently the veteran's file was 
transferred to the RO in Nashville, Tennessee.  

Following a May 1993 hearing at the RO before another 
Veterans Law Judge (VLJ), the Board remanded this appeal back 
to the RO for further development of the record in February 
1995.  Following completion of the development, the appeal 
was returned to the Board and in a February 1996 decision, 
the Board denied entitlement to service connection for a 
respiratory disorder and an innocently acquired psychiatric 
disorder.  The veteran appealed this Board decision to the 
United States Court of Appeals for Veterans Claims (Court).  
In a decision dated December 1998, the Court vacated the 
Board decision and remanded the appeal back to the Board for 
further development.  The Board remanded the appeal back to 
the RO in February 2000 and August 2003 for further 
development of the record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.

REMAND

The Court has determined that a remand by the Board confers 
upon a claimant, as a matter of law, the right to compliance 
with remand orders. See Stegall v. West, 11 Vet. App. 268, 
270-71 (1998).  

In the August 2003 remand, the Board ordered the RO to make 
arrangements with the appropriate VA medical facility for the 
veteran to be afforded a VA examination.  The Board further 
ordered that if the veteran did not report for the 
examination, an opinion nonetheless should be obtained as to 
etiology of his claimed disorders after a careful and 
thorough review of the claims file.  

In an April 2005 statement, the veteran's wife advised the RO 
that she was his court appointed guardian and provided 
documentation to that effect.  She stated the veteran had 
been in a motor vehicle accident and was thus confined to a 
wheelchair and could not leave the home.  She further stated 
that as a result of his accident, he could not communicate 
effectively due to his expressive aphasia.  Thus, the veteran 
was unable to report for a VA examination.  A field 
investigation conducted by the RO in April 2005 essentially 
confirms this information.  

Despite the fact that the veteran was unable to report for 
the VA examination, the RO was nonetheless required to obtain 
an opinion as to etiology of the veteran's claimed disorders.  
To date, such opinion has not been obtained in compliance 
with the August 2003 Board remand.  In view of the lapse of 
time which will necessarily ensue, the RO should ensure that 
the record contains all relevant up-to-date medical records 
for the physician's review.

Accordingly, the case is REMANDED for the following action:

1.  All relevant up-to-date medical 
records, VA and private, should be secured 
for inclusion in the claims file.  

2.  Thereafter, the RO must make 
arrangements with the appropriate VA 
medical facility to have a psychiatrist 
carefully review the claims file and offer 
an opinion as to the etiology of the 
claimed disorders.

Specifically, the examiner should be 
advised to carefully review the entire 
claims file before providing an opinion as 
to the nature, etiology and onset date of 
any psychiatric pathology found, 
particularly any psychogenic respiratory 
disorder.

The examiner should provide specific 
answers to the following questions: 
    (1) What is the correct diagnosis of 
any current psychiatric disorder(s)? 
    (2) Is a psychogenic respiratory 
disorder present, and, if so, is it linked 
to the veteran's in-service experiences? 
    (3) Do the findings of any pertinent 
psychological testing provide any useful 
information? Discuss. 
    (4) What is the significance of the 
veteran's documented prescriptions for 
Ativan and Levsinex? 
    (5) Based on the records on file, what 
is the approximate date of onset of the 
veteran's psychiatric condition(s)? and 
    (6) Is it as likely as not (that is, a 
probability of 50 percent or better) that 
the veteran's psychiatric disorder(s) is 
(are) attributable to, or related to, any 
disease or incident suffered during his 
active service or ACDUTRA, any disease or 
incident suffered prior to service, any 
disease or incident suffered after 
service, or to a combination of such 
causes or to some other cause or causes, 
such as employment difficulties?  
    
If more than one psychiatric disorder is 
present, the physician must indicate if 
the disorder(s) preexisted the veteran's 
military service, and distinguish them as 
to which ones are acquired and/or 
developmental or congenital, if 
appropriate and, most importantly, the 
examiner should indicate whether the 
record reflects that any of the veteran's 
current mental disorders was aggravated by 
or became worse as a result of his 
military service, particularly the ACDUTRA 
from November 1990 to March 1991.

3.  After completion of the above 
development, the veteran's claim should be 
readjudicated.  If the determination 
remains adverse to the veteran, he and his 
representative should be furnished with a 
Supplemental Statement of the Case and 
given an opportunity to respond thereto.  

Then, if indicated, this case should be returned to the Board 
for the purpose of appellate disposition.  The veteran has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
N. R. Robin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

